DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s Remarks/Arguments filed on November 30th, 2020, have been carefully considered.
Claims 1, 2, 6-8, 11-13, 15-16, and 19-20 have been amended.
Claim 5 has been canceled.
Claims 1-4 and 6-20 are currently pending in the instant application.

Claim Objections
Claim 12 is objected to because of the following informalities:  
The claims states “the device further comprising third buffer” should read “the device further comprising a third buffer”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites the limitation "the additional" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-4 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Sakurai et al. [US2008/0262760] in view of Sadowski et al. [US2018/0239722]. Sakurai teaches semiconductor inspecting apparatus. Sadowski teaches allocation of memory buffers in computing system with multiple memory channels. 

Regarding claim 1, Sakurai teaches a device [Sakurai paragraph 0001, lines 1-2 “…semiconductor inspecting apparatus…”] comprising: 
A first buffer fillable with contents of a first memory location; a second buffer fillable with contents of a second memory location [Sakurai paragraph 0070, lines 1-3 “…include the buffers 3800, 3801, 3802, . . . , 380n such as FIFO and the buffers 4900, 4901, 4902, . . . , 490n such as FIFO…”], 
Sakurai fails to explicitly teach the first memory location and the second memory location have alternating addresses. However, Sadowski does teach the first memory location and the second memory location have alternating addresses [Sadowski paragraph 0004, all lines “…one approach to improve bus efficiency involves interleaving memory addresses within the multiple memory devices on the system bus. When the memory addresses are interleaved on the system bus, successive memory storage locations (e.g., memory locations having consecutive addresses) are placed in separate memory devices…”]
Sakurai and Sadowski are analogous arts in that they both deal with writing to memory storage and data buffers.

a selection circuit coupled to the first buffer through a first bus and coupled to the second buffer through a second bus [Sakurai paragraph 0041, first lines “…A bus splitting unit 3400 splits parallel bus input data 23 for each of the unit transmission widths in transmission control units 4300, 4301, 4302, . . . , 430n, a preceding stage bus switching unit 3500 distributes them to buffers 3800, 3801, 3802, 380n such as FIFO…”(The examiner has determined from figure 4 that selection circuit of bus switching unit has first bus 3600 which connects to first buffer 3800 and second bus 3601 connects to second buffer 3801.)], the selection circuit configured to select a filling mode between simultaneous filling of the buffers and sequential filling of the buffers [Sakurai paragraph 0045-0046 “…The data transmission control unit includes: a parallel bus of arbitrary width specified by a first parameter; any number of serial lanes specified by a second parameter; a buffer memory such as FIFO whose width is matched to the greater of parallel width and the width of the number of serial lanes; bus switching means for filling the buffer memory with input data from the parallel bus without making a free space; bus switching means for filling the width of the any number of serial lanes with data read from the buffer memory without making a free space; and means for constituting a serial transmission frame by data read from the buffer memory. The data reception control unit includes: a parallel bus of arbitrary width specified by a first 

Regarding claim 2, as per claim 1, Sakurai teaches the contents of each memory location comprises a plurality of bits of data, each of the buffers being configured to be simultaneously filled with the plurality of bits of data [Sakurai paragraph 0045, middle lines “…bus switching means for filling the buffer memory with input data from the parallel bus without making a free space…”].

Regarding claim 3, as per claim 1, Sakurai a driver configured to send N bits of data over a bus having N parallel lines, N being a real number greater than one [Sakurai paragraph 0038, last lines “…when the parallel bus 18 is 64 bits wide, and three lanes are used as serial transmission lanes 2200, 2201, . . . , 220n, since the bus width of one lane is 16 bits, bus width in the whole serial transmission control is 46 bits. In short, the equivalent transmission capacity conversion 2100 converts a 64-bit bus into a 46-bit bus…”]. 

Regarding claim 4, as per claim 1, Sakurai teaches the driver comprises a multiplexer [Sakurai paragraph 0041, middle lines “…bus switching unit…”(The 

Regarding claim 6, as per claim 1, Sakurai teaches two buffers. Sakurai teaches it would be obvious to add two additional buffers sequentially fillable with addresses of respective contents of the first and second memory locations. The examiner has determined, in 2144.04(VI)(B), the courts have held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced, In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). The examiner finds no new an unexpected result is produced over Sakurai’s teachings. 

Regarding claim 7, as per claim 1, Sadowski wherein the device is configured so that the sequential filling of the buffers comprises filling the first buffer with the contents of the first memory location and then filling the second buffer with the contents of the second memory location, the first memory location and the second memory location being consecutive memory locations of the memory [Sadowski paragraph 0024, last lines “…The plurality of memory buffers 210-250 is interleaved over one or more memory banks in memory channels 140-170, according to an embodiment of the present invention. Methods and techniques for interleaving memory addresses over a plurality of memory banks are known to a person of ordinary skill in the relevant art…”]. The examiner has determined that interleaved buffers would inherently fill the first buffer and then fill the second buffer since the addresses are interleaved.

s 8-11 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Gochi [US5,055,661]. Gochi teaches IC card with switchable bus structure. 

Regarding claims 8 and 13, Gochi teaches a device [Gochi abstract “…an IC card…”] comprising: 
a first buffer [Gochi figure 4, feature 5 “…Data Bus Buffer Circuit…”]; 
a second buffer [Gochi figure 4, feature 4 “…Data Bus Buffer Circuit…”]; 
a first bus having a bus width [Gochi abstract “…activating the memories in parallel when in the wide bus mode…”], the first bus coupled to the first buffer and the second buffer [Gochi figure 4, feature 14]; and 
a second bus having the bus width [Gochi abstract “…in selectable sequence when in the narrow bus mode…”], the second bus coupled to the second buffer but not the first buffer [Gochi figure 4, feature 15]; 
wherein the device is configurable between a first transfer configuration and a second transfer configuration [Gochi column 4, lines 15-20 “…switchable between at least two modes…”]; 
wherein, in the first transfer configuration, first data is transferred to or from the first buffer using the first bus and second data is transferred to or from the second buffer using the second bus simultaneously [Gochi column 3, lines 29-34 “…they are enabled together for writing into or reading out of in parallel, and the separate data bus buffer circuits 4, 5 for the respective memory devices 2, 3 facilitate that operation…”]; and 
Gochi teaches in the second transfer configuration, the first data is first transferred to or from the first buffer using the first bus and then the second data is 

Regarding claim 9, as per claim 8, Gochi teaches a processor coupled to the first bus and the second bus [Gochi column 1, lines 32-35 “…IC cards and the associated external terminals have been configured with various bus structures compatible both with the processors in the terminals and the memory devices on the cards…”].



Regarding claim 11, as per claim 8, Gochi teaches a non-volatile memory coupled to the first buffer and the second buffer [Gochi figure 4, feature 2 and 3 “Semiconductor Memory Device” and features 4 and 5 “Data Bus Buffer Circuit”].

Regarding claim 14, as per claim 13, Gochi teaches the large bus size is twice as large as the small bus size [Gochi column 5, lines 8-10 “…FIG. 3 is a block diagram showing the internal structure of an IC card exemplifying the present invention and having a switchable data bus of N and 2N bits…”].

Claims 12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Gochi [US5,055,661] in view of Rajan et al. [US2018/0285013]. Gochi teaches IC card with switchable bus structure. Rajan teaches high performance, high capacity memory modules and systems.

Regarding claims 12 and 16-17, as per claim 8, Gochi teaches the first buffer is configured to store the first data from a first memory location of the non-volatile memory 
Gochi fails to explicitly teach the device further comprising third buffer configured to store the address of the first memory location and a forth buffer configured to store the address of the second memory location.
However, Rajan does teach the device further comprising third buffer [Rajan figure 2B, feature 100A “Memory Module”, 115 (Address Buffer), and 110 (Data Buffer)] configured to store the address of the first memory location [Rajan paragraph 0030, middle lines “…Address-buffer component 115 selectively interprets and retransmits commands (e.g., in a manner consistent with the DDR4 Specification) to DRAM components 105 via secondary command, address, and control interfaces 120A and 120B…”] and a forth buffer [Rajan figure 2B, feature 100B “Memory Module”, 115 (Address Buffer), and 110 (Data Buffer)]  configured to store the address of the second memory location  [Rajan paragraph 0030, middle lines “…Address-buffer component 115 selectively interprets and retransmits commands (e.g., in a manner consistent with the DDR4 Specification) to DRAM components 105 via secondary command, address, and control interfaces 120A and 120B…”].
Gochi and Rajan are analogous art in that they both deal with loading data in buffers. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Gochi’s data 

Regarding claim 17, as per the combination in claim 16, Both Gochi and Rajan teach accessing data in data buffers. Both Gochi and Rajan fail to explicility state verifying that a request matches the address stored in the additional buffer. However the examiner takes Official Notice that matching or verifying circuity is well known process in the art and is used in determining if a request address matches (hits) in a buffer. Being able to match existing data prevents unnecessary movement of data and thus improves system performance.

Claims 15 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gochi [US5,055,661] in view of Sadowski et al. [US2018/0239722]. Gochi teaches IC card with switchable bus structure. Sadowski teaches allocation of memory buffers in computing system with multiple memory channels. 

Regarding claim 15, as per claim 13, Gochi fails to explicitly teach performing the first transfer operation and performing the second transfer operation each comprise filling the first buffer with data from a first memory location of the memory and filling the second buffer with data from a second memory location having alternated addresses. 
.
Gochi and Sadowski are analogous arts in that they both deal with writing to memory storage and data buffers.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Gochi’s buffer widths with Sadowski’s method of address interleaving for the benefit of improving bus efficiency [Sadowski paragraph 0004, first lines “…improve bus efficiency…”].

Regarding claim 18, as per the combination in claim 15, Sadowski teaches receiving a read request from a processor, the read request including an address of a non-volatile memory coupled to the first and second buffers; comparing an address of the data stored in the first and second buffers with the address included in the read request; when the address of the data stored in the first and second buffers matches the address included in the read request, transferring data from the first and second buffers using either the first transfer operation or the second transfer operation; and when the 

Regarding claim 19, as per the combination in claim 15, Sadowski teaches wherein performing the first transfer operation comprises filling the first buffer with contents of a first memory location and the second buffer with contents of a second memory location, the first and second memory locations being consecutive memory locations  [Sadowski paragraph 0024, last lines “…The plurality of memory buffers 210-250 is interleaved over one or more memory banks in memory channels 140-170, according to an embodiment of the present invention. Methods and techniques for 

Regarding claim 20, as per the combination in claim 15, Sadowski teaches wherein performing the second transfer operation comprises filling the first buffer with the contents of a first memory location and the second buffer with the contents of a second memory location, the first memory location and the second memory location being consecutive memory locations  [Sadowski paragraph 0024, last lines “…The plurality of memory buffers 210-250 is interleaved over one or more memory banks in memory channels 140-170, according to an embodiment of the present invention. Methods and techniques for interleaving memory addresses over a plurality of memory banks are known to a person of ordinary skill in the relevant art…”].

Response to Arguments
Applicant’s arguments with respect to claims 1, 8, and 13 have been considered but are moot in view of new grounds of rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Dewitt et al. 		US2015/0347012


THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC CARDWELL whose telephone number is (571)270-1379.  The examiner can normally be reached on Monday - Friday 10-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571) 272-4204.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC CARDWELL/Primary Examiner, Art Unit 2139